Citation Nr: 1714710	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking compensation for a right eye disability under 38 U.S.C.A. § 1151 (as resulting from Department of Veterans Affairs (VA) care).

2.  Entitlement to service connection for right eye blindness.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

4.  Basic eligibility for nonservice-connected VA pension benefits, to include special monthly pension (SMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1957 to January 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Milwaukee, Wisconsin VA Regional Office (RO).  In August 2013, the Board remanded the matters of whether new and material evidence has been received to reopen a claim seeking compensation for a right eye disability under 38 U.S.C.A. § 1151, service connection for right eye blindness, and entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  In January 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.  [As qualifying service is a threshold legal issue in a claim for VA pension benefits, the  claim seeking SMP is characterized as stated on the preceding page.] 

The issues of service connection for right hand and bilateral knee disabilities, and whether new and material evidence has been received to reopen claims of service connection for a left eye disability and headaches and have been raised by the record (in September 2015 and January 2017 statements), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues seeking to reopen a claim for compensation for a right eye disability under 38 U.S.C.A. § 1151 and entitlement to SMC based on the need for regular aid and attendance are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right eye disease or injury in service is not shown; the Veteran's diagnosed right eye glaucoma was first manifested many years after, and is not shown to be related to, his service; and the preponderance of the evidence is against a finding that any current right eye blindness is related to his service.

2.  The Veteran did not serve on active duty during a period of war.


CONCLUSIONS OF LAW

1.  Service connection for right eye blindness is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The Veteran lacks qualifying (wartime) service for VA pension benefits, and his claim for SMP lacks legal merit.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2014); 38 C.F.R. §§  3.2, 3.351 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  April 2011 and November 2012 VA correspondence notified the Veteran of the evidence and information needed to substantiate his claim for service connection, the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The VCAA does not apply to claims where, as here in the matter of entitlement to SMP, the critical fact is not in dispute, and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001)  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, no further action under the VCAA is necessary in this matter.

The Veteran's service treatment records (STRs) are unavailable.  (VA had requested him to submit any STRs in his possession, and he did not respond.)  In such circumstances VA has a heightened duty to assist, to explain its findings and conclusions, and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to assist in development of the evidence, and to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's private and VA medical records have been secured.  He was not afforded an examination regarding the etiology of his right eye disability.  As there is no evidence that any right eye disability may be related to his service, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  He has not identified any evidence pertinent in this matter that remains outstanding.  VA's duty to assist is met.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires an RO official or VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2017 hearing, the undersigned identified the issues, and the Veteran was advised of what is necessary to substantiate his claims.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that in August 1984, the Veteran's intraocular pressure in the right eye was elevated.  Later that month, it was noted that visual acuity in the right eye was 20/70.  It was noted that intraocular pressure was normal.  In December 1984, visual acuity was 20/50.  Intraocular pressure was normal.  

A September 1987 Social Security Administration recommended decision summarized August 1984 and December 1984 VA hospital records that noted the Veteran's corrected right eye visual acuity was 20/25 and 20/20 on separate examinations, and 20/25, corrected, with full visual fields, respectively.  

VA outpatient treatment records show that in July 1989, the Veteran reported that his right eye vision was getting worse, and that he had difficulty reading.  The assessment was possible right eye disease.  It was noted he had elevated intraocular pressure, and possibly glaucoma.  In August 1989, he was seen in the eye clinic for right eye decreased visual acuity.  Examination found right eye corrected visual acuity to be 20/20.  The assessment was increased intraocular pressure in the right.  Medication was prescribed.  
Private medical records show that in August 1992, the Veteran reported he had decreased vision in the right eye for reading.  The diagnosis was glaucoma in the right eye.  In March 1994, he was noted to have primary open angle glaucoma in the right eye.  The examiner noted the Veteran in the past had demonstrated a lack of interest in compliance with anti-glaucoma medication, and he was educated as to the likely outcome of continued non-compliance.  In April 1994 he received prescriptions for pilocarpine for the right eye, and atropine for the left.  In June 1995, he reported decreased visual acuity in the right eye.  It was noted his vision was still blurred; the examiner said it would improve gradually.  It was explained to the Veteran that his decreased vision was due to atropine.  A laser trabeculoplasty of the right eye was performed in November 1995.  An undated report shows that the Veteran stated that in May 1995 he was given Atropine for the right eye and that he is blind because of the eye drop.  

VA outpatient treatment records show that when the Veteran was seen in a psychiatric clinic in March 1996, he stated that iris atrophy of the left eye was first diagnosed in 1976, and he felt it was progressing to the right eye. In March 1997, he stated that he was given Atropine in 1995 and that his vision has deteriorated since.  

VA outpatient treatment records show that in February 2007, the Veteran received an assessment of right eye advanced primary open angle glaucoma status post laser surgery.  The examiner discussed the progression to right eye blindness with the current high pressures, but the Veteran continued to refuse further intervention and stated that he understood the risk of vision loss if he was not willing to proceed due to the risk of surgery.  

VA outpatient treatment records show that in February 2011, the Veteran was seen for a psychiatric consultation because he had psychotic symptoms with delusional ideas that his eye doctors caused his blindness.  He noted that in 1995, the physicians he was seeing used dilating drops, and within a week he had to have "laser surgery to reverse it," after which he could see again.  He stated that the VA is responsible for his right eye problems because "there was nothing wrong with that eye until they started using those drops."  The Veteran was very adamant and certain that his right eye blindness is not due to cataracts or glaucoma, but to the dilating drops used.  In March 2011, the Veteran continued to report that he was allergic to dilating drops and that they were the cause of his decreased vision.  The examiner attempted to explain to him that his decreased vision was due to glaucoma.  

In August 2011 the Veteran submitted a claim seeking SMP based on the need for aid and attendance,.  

	Service connection for a right eye disability 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The record shows that the Veteran was first noted to have elevated intraocular pressure on one occasion in August 1984, but it was normal later that month and again in December 1984.  His intraocular pressure was again found to be elevated in July 1989, and glaucoma was diagnosed in August 1992.  Thus, based on the record, the Veteran's diagnosed right eye disability, glaucoma, was manifested no earlier than in 1984 (and was first diagnosed in 1992, more than 31 years following his discharge from service).  Consequently, service connection for such disability on the basis that it had its origin in service, and has persisted since is not warranted.  The evidence does not suggest (and the Veteran has not alleged) a disease or injury bin service to which his glaucoma could be etiologically related, nor has he submitted any competent evidence linking his glaucoma to service.  In the absence of indication of a related disease or injury in service, or any nexus between the current diagnosis of glaucoma and service, service connection for a right eye disability, diagnosed as glaucoma, is not warranted.

The Veteran's stated theory of entitlement to compensation for a right eye disability is under 38 U.S.C.A. § 1151, and is separately addressed in the remand below.  Notably, he has testified (at the January 2017 hearing before the undersigned) that he never had problems with his right eye until he was treated by the VA many years following service, such testimony weighs against a claim of direct service connection.  Accordingly, the Board finds that the preponderance of the evidence is against this claim, and that the appeal in this matter must be denied.

Basic Eligibility for VA Pension Benefits for the Purpose of Establishing Entitlement to SMP 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.

An increased rate of pension, SMP,  is payable when an otherwise eligible [for pension] veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521 (d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d).

The Korean conflict began on June 27, 1950 and ended on January 31, 1955.  38 C.F.R. § 3.2(e).

The Vietnam era began on February 28, 1961 and ended on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).

Under the governing law, outlined above, to establish entitlement to SMP a veteran must first establish basic eligibility for VA pension, which has a threshold requirement of a period of wartime service.  The Veteran served on active duty from February 1957 to January 1961; his active duty service falls entirely between the Korean Conflict and the Vietnam Era, rather than within either such period of wartime.  Consequently, he lacks qualifying (wartime) service necessary to establish basic eligibility for VA pension benefits, and does not meet threshold legal requirements for SMP.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  


ORDER

Service connection for right eye blindness is denied.

The appeal to establish basic eligibility for VA pension benefits, for the purpose of establishing entitlement to SMP is denied.


REMAND

The Veteran alleges that he has right eye blindness as a result of improper VA treatment. While medical evidence in the record does suggest such an etiology for his current right eye disability, he testified at the January 2017 hearing before the undersigned, that he received treatment for his eyes at the Milwaukee, Wisconsin VA Medical Center (MC) from 1995 to 1998, and indicated that records of such treatment would support his claim for compensation under 38 U.S.C.A. § 1151.  1995 to 1998 records of Milwaukee VAMC treatment the Veteran received for his eyes are not in the current record, and do not appear to have been sought.  In light of the Veteran's identification of such records as pertinent to the instant claim, and because VA treatment records are constructively of record, development for the records is necessary.  

As an award of benefits for right eye disability under 38 U.S.C.A. § 1151 may have bearing on the Veteran's claim for SMC based on the need for regular aid and attendance, the two claims are inextricably intertwined, and consideration of the SMC claim must be deferred pending resolution of the § 1151 claim.
The case is REMANDED for the following:

1.  The AOJ should secure for the record the complete clinical records of the Veteran's treatment (specifically for his eyes) at the Milwaukee VAMC from 1995 to 1998.  If such records are unavailable, the reason for their unavailability must be noted in the record (e.g., they did not exist or they have been irretrievably lost or destroyed).  

2.  The AOJ should undertake any additional development that may be necessary based on additional evidence received (if indicated, a medical opinion regarding the etiology of the Veteran's right eye disability, to include whether fault on the part of VA was a factor).

3.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


